 


 HR 3480 ENR: Let Our Veterans Rest in Peace Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 3480 
 
AN ACT 
To direct the United States Sentencing Commission to assure appropriate punishment enhancements for those involved in receiving stolen property where that property consists of grave markers of veterans, and for other purposes. 
 

1.Short titleThis Act may be cited as the Let Our Veterans Rest in Peace Act of 2008.
2.Findings and declarationThe Congress finds and declares that—
(1)every cemetery should do all it can to protect each grave marker, headstone, monument, or other object, intended to permanently mark a grave;
(2)every citizen of the United States should be watchful and mindful of desecrations of any gravesite and report any such suspected behavior to local, State, or Federal law enforcement authorities; and
(3)all citizens, including veterans, have earned the right to rest in peace.
3.Direction to the Sentencing Commission
(a)In generalPursuant to its authority under section 994 of title 28, United States Code, the United States Sentencing Commission shall review and, if appropriate, amend the Federal sentencing guidelines and policy statements to ensure the guidelines and policy statements provide adequate sentencing enhancements for any offense involving the desecration, theft, or trafficking in, a grave marker, headstone, monument, or other object, intended to permanently mark a veteran’s grave.
(b)Commission DutiesIn carrying out this section, the Sentencing Commission shall—
(1)ensure that the sentences, guidelines, and policy statements relating to offenders convicted of these offenses are appropriately severe and reasonably consistent with other relevant directives and other Federal sentencing guidelines and policy statements;
(2)make any necessary conforming changes to the Federal sentencing guidelines; and
(3)assure that the guidelines adequately meet the purposes of sentencing as set forth in section 3553(a)(2) of title 18, United States Code.
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
